Title: To Thomas Jefferson from Nicolas Gouin Dufief, 27 September 1804
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


               
                  
                     Monsieur,
                  
                  Philadelphia. 27 de Septembre 1804
               
               J’aurais bien désiré envoyer à Monticello vos exemplaires de mon ouvrage, le jour même qu’il a paru; mais comme le paquet était un peu gros & qu’il ne s’est point offert d’occasions particulières je me suis vu forcé d’attendre, pour cet effet, le départ d’un bâtiment pour Georgetown & j’ai chargé Mr John March de vous les faire tenir par l’entremise de Mr Barnes
               Mon ouvrage étant publié, je ne dois plus en parler; d’ailleurs à quoi cela me servirait-il surtout avec vous, puisque l’habitude que vous avez de vous occuper de matières abstraites (sans parler de votre pénétration) vous fera bientôt juger des défauts ou des Avantages de la nouvelle méthode que je propose.
               Je me suis appuyé à la page xxxviii de votre opinion, car j’ai cru que des idées justes & qui seront certainement utiles ne devaient pas être conservées oisivement dans le portefeuille d’un Amateur des lettres, Publicum bonum sit suprema lex—cette considération me fait esperer que je trouverai plusque Grâce, auprès de vous pour cette liberté là.
               Agréez, je vous prie, l’assurance de mon profond respect, & les souhaits que je forme pour votre prospérité. Votre tres dévoué serviteur
               
                  
                     N. G. Dufief
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     Philadelphia, 27 Sep. 1804
                  
                  I would have liked to send copies of my work to Monticello on the very day it was published, but since the package was rather large and no opportunities presented themselves, I had to wait until the departure of a ship for Georgetown. I have asked Mr. John March to give them to you through the intermediary of Mr. Barnes.
                  Now that my book has been published, I no longer need to talk about it. Besides, what good would that do me with you, since your practice of abstract thinking (not to mention your penetrating intellect) will soon lead you to judge the advantages or defects of the new method I am proposing.
                  On page xxxviii, I relied on your thought, in the belief that ideas that are clearly true and useful should not be kept hidden in a book lover’s folders. Publicum bonum sit suprema lex. This conviction prompts me to hope that you will accord me more than grace for taking this liberty.
                  I beg you to accept my deep respect and wishes for your well-being. Your very devoted servant,
                  
                     
                        N. G. Dufief
                     
                  
               
            